IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


AVALON COUNTRY CLUB AT SHARON,           : No. 214 WAL 2016
INC.,                                    :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
DEPARTMENT OF HEALTH, BUREAU             :
OF HEALTH PROMOTION AND RISK             :
REDUCTION,                               :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.